Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to December 15, 2016.  
Applicant’s election without traverse of Group I, claims 55-70, 75,  in the reply filed on 11/8/21 is acknowledged.
In the present specification, in paragraph 37, it is unclear precisely what test substances CHC, PNC, CH1, PN1 may be, clarification is requested.
A reading of the specification reveals, in paragraph 5 particularly, the point of novelty resides in producing anti-adhesive intestinal antimicrobial enterobacterial agents by exposing the mannose ligands of yeast cell walls from fermentation residual yeast precipitate.  However, this has not been clearly claimed.  The prior art teaches many products made from wine and beer lees treated with proteases and carbohydrases to make a variety of different functional products such as cosmetics, food flavorings, fertilizer and others.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 55-70, 75 are rejected under 35 U.S.C. 103 as being unpatentable over Han.

The claims differ from Han in that they specify the starting material treated may be from beer as well as wine making, and various types of grapes and fermented with various organisms.  Further, the composition is antimicrobial.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform the method of Han to make an antimicrobial product with various starting materials because the lees from winemaking and beer making would be expected to be similar because the yeasts that make the products of beer and wine have a very similar metabolism and function.  The present claims are directed to a large variety of starting materials and yeasts where no specific starting lees or yeasts would appear critical in producing the final product.  Regarding the antimicrobial property of the final product, Han does not teach any such function but hydrolyzed yeast would be expected to be to some degree inhibiting to other microorganisms and no degree of such activity or specificity is claimed.
  

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55-70, 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 55 line 2 and all occurrences, "one or more enzyme" may be intended to be "enzymes".  In claim 55 last line please review the extra comma.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nocek (10,828,344) is the parent patent.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/RALPH J GITOMER/Primary Examiner, Art Unit 1655